DETAILED ACTION
This office action is a response to an application filed on 06/30/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 15-20 are rejected under 35 U.S.C 103 (a) as being unpatentable over BARTHOLOMAY et al. (hereinafter, “BARTHOLOMAY”; WO 2012145443) in view of Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) and in further view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532).
In response to claim 1, 
BARTHOLOMAY teaches a method comprising: determining, based on first user data associated with a first computing device, first custom content (paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content)
determining, based on second user data associated with a second computing device, second custom content (paragraph 51, generating using a user profile by a central server is interpreted as determining based on second user data, one or more customer premises is equated to second computing device, targeted advertisement is equated to custom content),
wherein the first custom content differs from the second custom content (paragraph 51, using user profile for targeted advertisements as described in this paragraph 51 is interpreted as generating deferent advertisement for different advertisements base do n different user profile); and
BARTHOLOMAY does not teach explicitly about wherein the first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; wherein the second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream. 
Del Sordo teaches wherein the first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction (paragraphs 17, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as received form the set top box or first computing device about target advertisement based on demographic information in response to the first computing device receives splice point); via a non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol);
wherein the second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction (paragraphs 17, set-top box is interpreted as using multiple set top boxes or a second computing device, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server  when detect a splice point is read as received form the set top box or second computing device about target advertisement based on demographic information in response to the first computing device receives splice point); via the non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol), and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY for a first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; and for  second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream as 
BARTHOLOMAY and Del Sordo don’t teach explicitly about sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device.
Del Sordo-532 teaches sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device (fig. 1, elements 150 teaches using multiple set top boxes or computing devices, paragraph 15, targeted advertisement is equated to first and second custom content, paragraph 27, redriving a “set up service” by a set top box is read as a server sends custom content to set top boxes, paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to send via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device as taught by  Del sordo-532 because it would provide a seamless transmission of data regarding unique customer demand. 
In response to claims 2 and 17, 
BARTHOLOMAY teaches wherein the first user data and the second user data each comprise at least one of: demographic information or a user preference (paragraph 51, user profile is equated to user preference).
In response to claims 3 and 19, 
BARTHOLOMAY does not teach explicitly about the method of claims 3 and 19.
Del Sordo teaches wherein the non-packet-switching protocol information stream comprises a real-time content transport stream or a time-shifted content transport stream (paragraph 2, using real time for watching is interpreted as using real time streaming or non-packet switching protocol), and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY to use a non-packet-switching protocol information stream comprises a real-time content transport stream or a time-shifted content transport stream as taught by Del Sordo because it would allow reducing bandwidth of a network system while distributing targeted advertisement to customers. 
BARTHOLOMAY and Del Sordo don’t teach explicitly about wherein the packet-switching protocol information stream comprises an internet protocol information stream.
Del Sordo-532 teaches wherein the packet-switching protocol information stream comprises an internet protocol information stream (paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to use a packet-switching protocol information stream comprises an internet protocol information stream as taught by Del Sordo-532 because it would provide a seamless transmission of data regarding unique customer demand.  
In response to claims 4 and 20, 
BARTHOLOMAY teaches wherein the first computing device comprises at least one of: a first user device, a first television, a first mobile device, a first smart phone, a component of a first vehicle entertainment system, a first portable media player, a first gateway, a first home communications terminal (HCT), or a first set top box (paragraph 51, one or more set top boxes), and 
wherein the second computing device comprises at least one of: a second user device, a second television, a second mobile device, a second smartphone, a component of a second vehicle entertainment system, a second portable media player, a second gateway, a second HCT, or a second set top box (paragraph 51, one or more set top boxes).
In response to claims 5 and 16, 
BARTHOLOMAY teaches wherein the first custom content comprises a first advertisement, and wherein the second custom content comprises a second paragraph 51, personalized targeted advertisement explicitly teaches using first and second advertisement).
In response to claim 6, 
BARTHOLOMAY teaches wherein the first computing device is associated with a first user location, and wherein the second computing device is associated with a second user location (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location or a first and second user location).
In response to claim 15, 
BARTHOLOMAY teaches a method comprising: determining, based on first user data associated with a first user location, first custom content (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location, paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content),
determining, based on second user data associated with a second user location, second custom content (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location, paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content), 

Del Sordo teaches wherein the first user data is received in response to a first computing device at the first user location receiving a first insertion instruction via a non-packet- switching protocol information stream (this limitation is identical to claim 1, therefore, it is rejected as claim 1);
wherein the second user data is received in response to a second computing device at the second user location receiving a second insertion instruction via the non-packet-switching protocol information stream (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY for a first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; and for  second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream as taught by Del Sordo because it 
BARTHOLOMAY and Del Sordo don’t teach explicitly about sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device.
Del Sordo-532 teaches sending, via a packet-switching protocol information stream: the first custom content to the first user device, and the second custom content to the second user device (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to send via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device as taught by  Del sordo-532 because it would provide a seamless transmission of data regarding unique customer demand. 
In response to claim 18, 
BARTHOLOMAY teaches wherein the first user location comprises at least one of: a first neighborhood, a first residence, or a first business location (paragraph 35, premises like home 144 or office 168 is interpreted as using first residence and first business location
wherein the second user location comprises at least one of: a second neighborhood, a second residence, or a second business location (paragraph 35, premises like home 144 or office 168 is interpreted as using second neighborhood and second business location).
Claim 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over BARTHOLOMAY et al. (hereinafter, “BARTHOLOMAY”; WO 2012145443) in view of Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) in view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532) and in further view of Chung et al. (hereinafter, “Chung”; 20100161416).
In response to claim 7, 
BARTHOLOMAY does not teach explicitly about the method of claim 7.
Del Sordo teaches further comprising: sending, by the first computing device to a content server, based on the first insertion instruction (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as the set top box sends advertisement replacement request to SDV server based on detected splice point), 
sending, by the second computing device to the content server, based on the second insertion instruction (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as the set top box sends advertisement replacement request to SDV server based on detected splice point),
BARTHOLOMAY, Del Sordo and Del Sordo-532 don’t teach explicitly about a first query comprising the first user data, a second query comprising the second user data.
Chung teaches a first query comprising the first user data (paragraph 48, recommended search query is interpreted as a query based on user choice or user data); and 
a second query comprising the second user data (paragraph 48, recommended search query is interpreted as a query based on user choice or user data).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY, Del Sordo and Del Sordo-532 to use queries comprising with user data as taught by Chung because it would allow providing advertisement to customers based on their personal choices. 
Claims 8-10 and 14 are rejected under 35 U.S.C 103 (a) as being unpatentable over Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) Chung et al. (hereinafter, “Chung”; 20100161416) and in further view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532).
In response to claim 8, 
Del Sordo teaches a method comprising: sending, by a first computing device, based on a first insertion instruction received (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as sending, by a first computing device, based on a first insertion instruction received); via a non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol), 
sending, by a second computing device, based on a second insertion instruction received (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as sending, by a first computing device, based on a first insertion instruction received); via the non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol),
Del Sordo does not teach explicitly about using a first query and a second query. 
Chung teaches a first query (paragraph 48, recommended search query is interpreted as a first query); 
a second query (paragraph 48, recommended search query is interpreted as a second query); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo to use 
Del Sordo and Chung don’t teach explicitly about receiving, by the first computing device, via a packet-switching protocol information stream, first custom content, receiving, by the second computing device, via the packet-switching protocol information stream, second custom content, and wherein the first custom content differs from the second custom content. 
Del Sordo-532  teaches receiving, by the first computing device, via a packet-switching protocol information stream, first custom content (fig. 1, elements 150 teaches using multiple set top boxes or computing devices, paragraph 15, targeted advertisement is equated to first and second custom content, paragraph 27, redriving a “set up service” by a set top box is read as the set top box receives custom content from a server, paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol); and
 receiving, by the second computing device, via the packet-switching protocol information stream, second custom content (fig. 1, elements 150 teaches using multiple set top boxes or computing devices, paragraph 15, targeted advertisement is equated to first and second custom content, paragraph 27, redriving a “set up service” by a set top box is read as the set top box receives custom content from a server, paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol
wherein the first custom content differs from the second custom content (paragraph 15, using targeted advertisement explicitly teaches using different custom content for different user).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo and Chung to receive, by the first computing device, via a packet-switching protocol information stream, first custom content, receiving, by the second computing device, via the packet-switching protocol information stream, second custom content, and wherein the first custom content differs from the second custom content as taught by Del Sordo-532 because it would provide a seamless transmission of data regarding unique customer demand.  
In response to claim 9, 
Del Sordo does not teach explicitly about the method of claim 9.
Chung teaches wherein the first query and the second query each comprise at least one of: demographic information or a user preference (paragraph 48, using user recommended search query explicitly teaches using user preference).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo to use preference search query as taught by Chung because it would allow providing advertisement to customers based on their personal choices. 
In response to claim 10, 
Del Sordo teaches wherein the non-packet-switching protocol information stream comprises a real-time content transport stream or a time-shifted content transport stream (paragraph 2, using real time for watching is interpreted as using real time streaming or non-packet switching protocol), and 
Del Sordo does not teach explicitly about wherein the packet-switching protocol information stream comprises an internet protocol information stream.
Del Sordo-532 teaches wherein the packet-switching protocol information stream comprises an internet protocol information stream (paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo to use a packet-switching protocol information stream comprises an internet protocol information stream as taught by Del Sordo-532 because it would provide a seamless transmission of data regarding unique customer demand.  
In response to claim 14, 
Del Sordo does not teach explicitly about the method of claim 14,
Chung teaches wherein sending the first query comprises sending, to a content server, the first query (paragraph 54, sending search query to VOD server
wherein sending the second query comprises sending, to the content server, the second query (paragraph 54, sending search query to VOD server).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo to send queries comprising with user data as taught by Chung because it would allow providing advertisement to customers based on their personal choices. 
Claims 11-13 is rejected under 35 U.S.C 103 (a) as being unpatentable over Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) Chung et al. (hereinafter, “Chung”; 20100161416) in view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532) and in further view of BARTHOLOMAY et al. (hereinafter, “BARTHOLOMAY”; WO 2012145443).
In response to claim 11, 
Del Sordo, Chung and Del Sordo-532 don’t teach explicitly about the method of claim 11.
BARTHOLOMAY teaches wherein the first computing device comprises at least one of: a first user device, a first television, a first mobile device, a first smartphone, a component of a first vehicle entertainment system, a first portable media player, a first gateway, a first home communications terminal (HCT), or a first set top box (paragraph 51, one or more set top boxes), and 
wherein the second computing device comprises at least one of: a second user device, a second television, a second mobile device, a second smartphone, a paragraph 51, one or more set top boxes).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo, Chung and Del Sordo-532 to use multiple cable boxes as taught by BARTHOLOMAY because it would allow providing a scheduled based targeted advertisement to customer premises.  
In response to claim 12, 
Del Sordo, Chung and Del Sordo-532 don’t teach explicitly about the method of claim 12.
BARTHOLOMAY teaches wherein the first custom content comprises a first advertisement, and wherein the second custom content comprises a second advertisement (paragraph 51, personalized targeted advertisement explicitly teaches using first and second advertisement).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo, Chung and Del Sordo-532 to use multiple cable boxes as taught by BARTHOLOMAY because it would allow providing a scheduled based targeted advertisement to customer premises.  
In response to claim 13, 

BARTHOLOMAY teaches wherein the first computing device is associated with a first user location, and wherein the second computing device is associated with a second user location (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location or a first and second user location).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Sordo, Chung and Del Sordo-532 to use users’ locations for computing devices as taught by BARTHOLOMAY because it would allow providing a scheduled based targeted advertisement to customer premises.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2012145443……………. paragraphs 35 and 51-52.
20120144420…………………paragraphs 2 and 17.
20120151532…………………. paragraphs 19 and 27.
20100161416…………………. paragraphs 45, 48 and 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466